DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/27/2021.
In the instant Amendment, Claims 1, 9 and 15 have been amended. Claims 1, 9 and 15 are independent claims.  Claims 1-15 have been examined and are pending.  This Action is made FINAL.
	
Response to Arguments
The Examiner acknowledged the Applicant response to the lack of a Background. The Examiner will withdraw the specification objection.
Applicants’ arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13 and15 are rejected under 35 U.S.C. 103 as being unpatentable over  Burch et al. (“Burch,”  US 20150215299, published on 07/30/2015)  in view of Gressus et al. (“Gressus,” US 20140087696, published on 03/27/2014) and further in view of Al-Telmissani et al. (“Al-Telmissani,” US 20140343943, published on 11/20/2014)

Regarding Claim 1; 
Burch discloses a method, comprising: 
authenticating a user of a mobile application configured to execute on a first client device with a service configured to execute on one or more servers (par 0052; the authentication server (AAS) validates the name and password. Next (assuming the name and password were validated), the AAS generates a challenge string [] the challenge string and a user ID are encoded into an audio format to form an audio file or audio message; par 0053; the AAS returns an HTML page to the browser having an application or script that executes within the context of the browser on the desktop device; par 0054; the application or script executes on the desktop device [i.e., first client device] to play the audio message as an audio stream out of the speaker(s) interfaced to the desktop device; par 0048; a desktop device (laptop, or any processor-enabled device), 
wherein the one or more servers are communicatively coupled with the first client device via one or more computing networks (par 0091; fig. 1A; the devices have access to one or more network connections over one or more networks), and 
wherein the service is configured to interact with one or more personal voice assistants (par 0062; the authentication server pushes a message to the mobile device to start the mobile application on demand [] for example Apple's push notification service for IOS devices can be used for Apple devices to initiate the mobile application);
based on the authenticating, providing, to the first client device via one or more of the computing networks, a speakable credential (par 0052; the authentication server validates the name and password. Next (assuming the name and password were validated), the AAS generates a challenge string [] the challenge string and a user ID are encoded into an audio format to form an audio file or audio message; par 0068; also, the message may include a cryptographic or digital signature; par 0053; the AAS returns an HTML page to the browser having an application or script that executes within the context of the browser on the desktop device; par 0054; the application or script executes on the desktop device to play the audio message as an audio stream out of the speaker(s) interfaced to the desktop device), 
wherein the providing triggers the first client device to provide, as output using one or more output devices of the first client device, the speakable credential (par 0042; the desktop device makes a check to the AAS to determine if authentication of the user name and password verification completed. If so, the desktop device begins playing the audio file out of the speaker of the desktop device with the user ID and challenge encoded in the audio stream (may also be referred to as an "audio message"; par 0068; also, the message may include a cryptographic or digital signature); 
Burch discloses all the limitations as recited above, but do not explicitly disclose receiving, directly or indirectly from a personal voice assistant associated with a second client device, data that is generated in response to speech input received at the second client device, matching the data to the speakable credential; and authenticating the personal voice assistant associated with the second client device with the service based on the matching.
However, in an analogous art, Gressus discloses user authentication system/method that includes:
receiving, directly or indirectly from a personal voice assistant associated with a second client device, data that is generated in response to speech input received at the second client device (Gressus: par 0010; the security module is configured to receive authentication data from said communication interface and configured to determine the matching between the authentication data and the captured sound sequence; par 0040; the system also includes a secured element inserted in a connection slot of the mobile terminal);
matching the data to the speakable credential (Gressus: par 0024; check a user authentication based on the matching between the sound sequence captured by the secured element and corresponding authentication data); and
 (Gressus: par 0024; check a user authentication based on the matching between the sound sequence captured by the secured element and corresponding authentication data; par 0025; provide an access to a service when the captured sound sequence matches the authentication data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gressus with the method/system of Burch to include receiving, directly or indirectly from a personal voice assistant associated with a second client device, data that is generated in response to speech input received at the second client device, matching the data to the speakable credential; and authenticating the personal voice assistant associated with the second client device with the service based on the matching. One would have been motivated to receive authentication data from said communication interface and configured to determine the matching between the authentication data and the captured sound sequence (Gressus: abstract).
Burch in combination with Gressus disclose all the limitations as recited above, but do not explicitly disclose wherein the speakable credential is configured to be spoken aloud by the user, wherein the speech input includes an utterance by the user of the speakable credential; speech input from the user.
However, in an analogous art, Al-Telmissani discloses authenticating users using voice streams service system/method that includes:
wherein the speakable credential is configured to be spoken aloud by the user (Al-Telmissani: par 0008; the user device is further operable to prompt the user to provide enrollment credentials and speak a vocal password, receive input of the enrollment credentials provided by the user, and acquire the vocal password spoken by the user);
wherein the speech input includes an utterance by the user of the speakable credential (Al-Telmissani: par 0037; the user may be prompted to enter credentials and to speak an identifying sound to verify their identity); 
speech input from the user (Al-Telmissani: par 0037; the user may be prompted to enter credentials and to speak an identifying sound to verify their identity). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Al-Telmissani with the method/system of Burch and Gressus to include wherein the speakable credential is configured to be spoken aloud by the user, wherein the speech input includes an utterance by the user of the speakable credential; speech input from the user. One would have been motivated to receiving a request to access a resource via a user device, receiving a credentials set from a user, the credentials set including candidate credentials and candidate voice stream (Al-Telmissani: abstract).

Regarding Claim 2; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein the step of providing the speakable credential includes providing a message to be output accompanying the speakable  (Burch: par 0052; fig. 1A; the authentication server validates the name and password. Next (assuming the name and password were validated), the AAS generates a challenge string [] the challenge string and a user ID are encoded into an audio format to form an audio file or audio message; par 0068; also, the message may include a cryptographic or digital signature; par 0053; the AAS returns an HTML page to the browser having an application or script that executes within the context of the browser on the desktop device; par 0054; the application or script executes on the desktop device to play the audio message as an audio stream out of the speaker(s) interfaced to the desktop device; par 0062; the authentication server pushes a message to the mobile device to start the mobile application on demand [] for example Apple's push notification service for IOS devices can be used for Apple devices to initiate the mobile application). 

Regarding Claim 4; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein the providing triggers the first client device to audibly output the speakable credential using a speaker (Burch: par 0042; the desktop device makes a check to the AAS to determine if authentication of the user name and password verification completed. If so, the desktop device begins playing the audio file out of the speaker of the desktop device with the user ID and challenge encoded in the audio stream (may also be referred to as an "audio message"; par 0068; also, the message may include a cryptographic or digital signature).

Regarding Claim 5; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein the providing triggers the mobile application to provide the speakable credential as output (Burch: par 0052; the authentication server validates the name and password. Next (assuming the name and password were validated), the AAS generates a challenge string [] the challenge string and a user ID are encoded into an audio format to form an audio file or audio message; par 0053; the AAS returns an HTML page to the browser having an application or script that executes within the context of the browser on the desktop device; par 0054; the application or script executes on the desktop device to play the audio message as an audio stream out of the speaker(s) interfaced to the desktop device; par 0048; a desktop device (laptop, or any processor-enabled device).
Regarding Claim 7; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein the speakable credential is a string of alphanumeric characters (Burch: par 0042; the desktop device begins playing the audio file out of the speaker of the desktop device with the user ID and challenge encoded in the audio stream (may also be referred to as an "audio message"); par 0032; the challenge string and user identification (user ID acquired from the validated name and password of the user) are encoded into an audio format).  

Regarding Claim 8; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein the speakable credential includes one or more words (Burch: par 0042; the desktop device begins playing the audio file out of the speaker of the desktop device with the user ID and challenge encoded in the audio stream (may also be referred to as an "audio message"); par 0032; the challenge string and user identification (user ID acquired from the validated name and password of the user) are encoded into an audio format).  

Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 10;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  


Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 13; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch further discloses wherein receipt of the speakable credential triggers the mobile application to provide the speakable credential as output (Burch: par 0052; the authentication server validates the name and password. Next (assuming the name and password were validated), the AAS generates a challenge string [] the challenge string and a user ID are encoded into an audio format to form an audio file or audio message; par 0053; the AAS returns an HTML page to the browser having an application or script that executes within the context of the browser on the desktop device; par 0054; the application or script executes on the desktop device to play the audio message as an audio stream out of the speaker(s) interfaced to the desktop device; par 0048; a desktop device (laptop, or any processor-enabled device).

Regarding Claim 15;
This Claim recites a non-transitory computer-readable medium .  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Burch et al. (US 20150215299)  in view of Gressus et al. (US 20140087696) and Al-Telmissani et al. (US 20140343943) and further in view of KIM et al. (“KIM,” US 20180137266, filed on 07/14/2015)

Regarding Claim 3; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch in combination with Gressus and Al-Telmissani disclose all the limitations as recited above, but do not explicitly disclose wherein the providing triggers the first client device to visually output the speakable credential on a display.
However, in an analogous art, KIM discloses mobile terminal system/method that includes:
wherein the providing triggers the first client device to visually output the speakable credential on a display (KIM: par 0013; an input unit provided in the main body and configured to receive a user voice; and a control unit configured to control the display unit to display vehicle-related screen information associated with voice information on the display unit on the basis of the voice information corresponding to the user voice).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of KIM with the method/system of Burch and Gressus and Al-Telmissani to include wherein the providing triggers the first client device to visually output the (KIM: abstract).

Regarding Claim 11;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Burch et al. (US 20150215299)  in view of Gressus et al. (US 20140087696) and Al-Telmissani et al. (US 20140343943) and further in view of Waytena et al. (“Waytena,” US 20110069661, published on 03/24/2011)

Regarding Claim 6; 
Burch in combination with Gressus and Al-Telmissani disclose the method of claim 1, 
Burch in combination with Gressus and Al-Telmissani disclose all the limitations as recited above, but do not explicitly disclose wherein the service is part of a library of voice- actuable services that are accessible to one or more personal voice assistants.  
However, in an analogous art, Waytena discloses telecommunication service system/method that includes:
 (Waytena: par 0039; It is contemplated that the application-drive initiation of voice calls can be part of many different application scenarios. For example, during a game application, a user can encounter an avatar for one or more other active users. In this scenario, the game application can present a link that is adapted to initiate a voice call between the active users. In other example, during a media sharing application, a user can share media with one or more other active users).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Waytena with the method/system of Burch and Gressus and Al-Telmissani to include wherein the service is part of a library of voice- actuable services that are accessible to one or more personal voice assistants. One would have been motivated to carries out telecommunication functions between multiple parties as initiated by the user interaction with a social network application, while maintaining privacy of the device identifiers (Waytena: abstract).

Regarding Claim 14;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439